t c memo united_states tax_court david daniel robison sr and lydia a robison petitioners v commissioner of internal revenue respondent docket no filed date david daniel robison sr and lydia a robison pro sese carol-lynn e moran for respondent memorandum findings_of_fact and opinion wells judge respondent determined a deficiency of dollar_figure in petitioners’ federal_income_tax for the tax_year the issues we must decide are whether the disability retirement payments petitioner husband received from the u s office of personnel management opm are excludable from petitioners’ income pursuant to sec_104 and whether respondent is barred from determining a deficiency for petitioners’ tax_year because he issued closing letters for previous tax years that accepted petitioners’ returns as filed findings_of_fact some of the facts and certain exhibits have been stipulated the parties’ stipulations of fact are incorporated in this opinion by reference and are found accordingly at the time they filed their petition petitioners resided in pennsylvania petitioner david daniel robison sr hereinafter petitioner served in the u s marine corps from until from date until date he served in vietnam where he sustained a variety of combat-related injuries he spent a year in the hospital and was later discharged from the marine corps because of his injuries petitioner worked for the u s postal service from until he was forced to retire in as a result of the injuries he had sustained while serving in vietnam during the years since he was forced to retire petitioner has received a retirement annuity from opm during some of those years petitioners excluded the amount of that annuity from their gross_income respondent examined petitioners’ returns for several of 1all section references are to the internal_revenue_code in effect for the year in issue unless otherwise indicated the years before the year in issue and each time respondent issued a closing letter accepting petitioners’ return as filed during petitioner received retirement income of dollar_figure from opm petitioners did not report any of that income on their federal_income_tax return petitioners contend that the entire amount is excludable from their gross_income pursuant to sec_104 opinion sec_104 excludes from gross_income amounts received as a pension annuity or similar allowance for personal injuries or sickness resulting from active_service in the armed_forces of any country petitioner was forced to retire from the u s postal service because of injuries sustained while serving in the armed_forces and he contends that he therefore may exclude from gross_income the amount he receives as a retirement annuity from opm in 78_tc_864 affd 709_f2d_1206 8th cir this court first addressed the question of whether an individual who retires from a civilian job because of a disability resulting from military service and receives disability payments from that civilian employer may exclude those payments from his gross_income in haar hearing loss sustained as a result of the taxpayer’s service in the military forced him to retire from his job as an auditor with the u s general services administration and he subsequently received annuity payments from the civil service retirement and disability fund although we noted that the ambiguous wording of sec_104 provided some superficial support for the taxpayer’s exclusion we concluded that the wording was overshadowed by the fact that the disability benefits under the civil service retirement act u s c secs et seq were not designed to compensate for military injuries id pincite rather the cause of the disability was irrelevant when determining eligibility id pincite we held that because the disability payments the taxpayer received were not paid as compensation_for personal injuries or sickness incurred in military service the taxpayer was not entitled to exclude the disability payments under sec_104 id pincite this court has consistently followed our holding in haar in numerous cases addressing whether various benefit payments under civil service and public employee disability plans were eligible for exclusion under sec_104 see 123_tc_245 and cases cited thereat affd 436_f3d_344 2d cir on facts very similar to those of the instant case we previously have held that a taxpayer who contended that he was terminated by the u s postal service because of injuries he received while serving in the armed_forces was not entitled to exclude civil service disability retirement payments from his income under sec_104 see french v commissioner tcmemo_1991_417 as in french we similarly conclude that petitioner is not entitled to exclude the retirement annuity payments he received from opm from his gross_income under sec_104 petitioner also contends that because respondent issued closing letters and accepted petitioners’ returns as filed in previous years respondent should be barred from determining a deficiency for petitioners’ tax_year however we have held that where the commissioner has overlooked the taxability of certain items in previous years he is not barred from taking a different position in later years 55_tc_28 additionally the commissioner is not bound by a closing letter he issued for a previous year see kiourtsis v commissioner tcmemo_1996_534 and cases cited therein consequently we conclude that respondent is not barred from determining a deficiency against petitioners for their tax_year in reaching these holdings we have considered all the parties’ arguments and to the extent not addressed herein we conclude that they are moot irrelevant or without merit to reflect the foregoing decision will be entered for respondent
